Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2016

                                      No. 04-16-00479-CR

                                 Ryan Ricardo LIGHTEARD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 499797
                     The Honorable Crystal D. Chandler, Judge Presiding


                                         ORDER
        A motion to dismiss this appeal was filed on August 3, 2016. The motion to dismiss does
not comply with Rule 42.2(a) because it is not signed by the appellant’s attorney of record, John
Ritenour, Jr., who was appointed to represent appellant on appeal. See TEX. R. APP. P. 42.2(a)
(providing the appellate court may dismiss an appeal in a criminal case upon the appellant’s
written motion if it is signed by both the appellant and his attorney). Accordingly, the motion to
dismiss is DENIED for failure to comply with Rule 42.2(a), without prejudice to re-filing of a
motion to dismiss that complies with Rule 42.2(a).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court